Reasons for Allowance
Claims 1, 7, 10-11 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed on 2/16/22 overcomes the nonstatutory double patenting rejection over Application No. 17/352,934.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 2/16/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/352,934 (now U.S. Patent No. 11,207,155) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767